.   .   .




             TXXEAATT~RNEYGENERAII~
                         OF   TEXAS

                      Aun~mr. Txcxas 78711




                     September 17, 1965


Hon. Robert S. Calvert                Opinion No. C-510
Comptroller of Public Accounts
State Capitol                         Re:   What is definition of
Austin, Texas                               "key official" as used
                                            in Section 14(a) of House
                                            Bill 12, Acts 59th Legls-
                                            lature, 1965, and questions
                                            relating to rate of relm-
                                            bursement allowable pur-
Dear Mr. Calvert:                           suant to such section?

          In your letter of August 12, 1965, requesting an
opinion of this office, you set forth certain questions relating
to Article V, Section 14(a) of House Bill 12, which provides in
part as follows:
             "The rate of reimbursement to executive
        heads and key officials for travel in their
        perscnally-owned airplanes within the bound-
        aries of the State of Texas and between points
        of necessary official business shall be sixteen
        (16) cents per highway mile."
            Your questions read as follows:
             "1. A definition of a key official as
        it applies to this provision?
             "2. Does this provision only apply to
        mileage within the boundaries of Texas?
             “3. If your answer to Question #2 Is in
        the affirmative, what rate of mileage should
        be allowed for out-of-state travel?
             “4. What rate of mileage should be
        allowed for State employees other than execu-
        tive heads and key officials withln and with-
        out the State?"

                              -240,3-
                                                      .   1




Hon. Robert S. Calvert, page 2 (C-510)


           At the outset we recognize that a statute will not
be declared void for vagueness and uncertainty where its meaning
may 'be implied, or where it employs words in common use, or
words commonly understood, or words previously judicially de-
fined, or having a settled meaning i.nlaw, or a technical or
other special meaning well enough known, or an unmistakable
significance in the connection in which they are employed. 71
A.L.R. 2d 816.     Generally, statutory construction requires that
each sentence, clause, phrase, and word be given effect if
reasonably possible, and this rule applies even though the
Leaislature has not defined a oarticular word or ohrase, and
in-absence of such a definition, the words of the'enactment will
usually be given their ordinary meaning. Eddlns Wulcher Butane
Co. v. Calvert,_-, 156 Tex. 587, 298 S.W.2d 93-31).

          The term "key officials" as set forth in House Bill
12, Article V, Section 14(a), has never been judicially defined
and has no settled meaning in the law. Webster's Unabridged
International Dictionary contains no common or crdinary defini-
tion of the term. However, the adjective "key" is defined as
"the mainstay; a leading individual or principle." It is our
opinion that an attempt to set forth those State officials who
are the mainstays, leading officials, or leading individuals,
is a fruitless and frustrating task. In Beaumont Traction Co.
v. State,o:;; S.W. 615 (Tex.Clv.App. 1209, no hist.),at page
               in construing the term each offense in a statute
                    said:
          ,I
           . . .We must confess that we feel like
     we are groping in the dark when we endeavor to
     determine what shall constitute 'each offense,'
     for which a separate penalty is Imposed. Shall
     it be each trip of each car, or each day's opera-
     tion, or may the officers of the state make as
     many or few offenses as they may choose, to be
     determined by the frequency of suits filed for
     the recovery of such penalties? Courts ought
     not to be required to make a blind guess at
     the intention of the Legislature, which would
     be merely 'to allow conjectural interpretation
     to us:rp the place of judicial exposition.'
     . . .
No statute defines the term "key official" or demonstrates
legislative Intention as to Its meaning. The Legislature neither
defines this term in House Bill 12, Article V, Section 14(a) nor
demonstrates its intention In other sections of House Bill 12 as
to those persons to be designated "key officials." In answer to
your first question, it Is our opinion that the term "key officials"


                           -2404-
.    .




Hon. Robert S. Calvert, page 3 (C-510)


is so vague and uncertain In meaning and application as to be
incapable of definition.
          However, even though the term “key official” is
meaningless, the remaining provisions of Article V, Section
14(a), House Bill 12, may be construed so as to give them full
meaning and effect.
          Article 6823a, Section 2, Vernon’s Civil Statutes,
provides in part as follows:
          “Sec. 2. . . .Heads of state agencies
     shall mean elected state officials, excluding
     members of the Legislature who shall receive
     travel reimbursement as provided by the Con-
     stitution, appointed state officials, appointed
     state officials whose appointment is subject
     to Senate confirmation, directors of legislative
     interim committees or boards, heads of state
     hospitals and special schools, and head: of
     state Institutions of higher education.
          It is our opinion that the definition of “heads of
state agencies” in Article 6823a, Section 2, Is the proper
definition for “executive heads” as used in Section 14 a),
Article V, of House Bill 12, Acts 59th Legislature, 19A5.
Officials specifically designated in Article 6823a, Section 2
are: elected state officials, excluding members of the Legis-
lature who shall receive travel reimbursement as provided by
the Constitution; appointed state officials; appointed state
officials whose appointment Is subject to Senate confirmation;
directors of legislative interim committees or boards; heads
of state hospitals and special schools; and heads of state in-
stitutions of higher education. In addition, it is our opinion
that “executive heads” Include First Assistants and Chief Dep-
uties In the various State offices and departments, who are
authorized by statute to act for such office or department in
the absence of, illness or inability to act, of the head of
such office or department. Attorney General’s Opinion No. C-477.
          In answer to your second question, it is our opinion
that the provisions of House Bill 12, Section 14(a), Article V,
apply only to mileage within the boundaries of Texas. Relmburse-
ment may be obtained within the provisions of said Act when such
travel is between points of necessary official business within
the boundaries of the State of Texas.
          In answer to your third question, it is our opinion
that no provision of the Appropriation Act, House Bill 12,


                          -2405-
Hon. Robert S. Calvert, Page 4 (C- 510)


allows for rate of mileage reimbursement to those persons
traveling in their personally-owned airplanes outside the
boundaries of the State of Texas.
          In answer to your fourth question, State employees
other than "executive heads" as defined above, are not included
for reimbursement within the provisions of House Bill 12, Article
V, Section 14(a).
                    SUMMARY
         The term "key officials' as used in Section
    14(a), Article V of House Bill 12, Acts 59th
    Leg., the General Appropriation Bill for 1965-
    1966 is so vague and uncertain in meaning and
    application as to be incapable of definition.
         "Executive heads" who receive reimbursement
    of sixteen cents per highway mile for travel in
    their personally-owned airplanes on official
    business within the boundaries of the State of
    Texas are those persons coming within the terms
    of Article 6823a, Section 2, Including a First
    Assistant or Chief Deputies authorized by
    statute to act for such offices In absence of
    the head of such office. Atty. Gen. Op. C-477.
          The provisions of House Bill 12, Section
     14(a), Article V, do not allow reimbursement
     to "executive heads" traveling in their personally-
     owned airplanes outside the boundaries of the
     State of Texas.
         State employees other than "executive heads"
    are not included for reimbursement within the
    provisions of House Bill 12, Article V, Section
    14(a).
                           Very truly yours,
                           WAGGONER CARR
                           Attorney General

                                          .
                           By:
                                 Gordon Houser
                                 Assistant
GH:mkh

                            -2406-
.    .




Hon. Robert S. Calvert, page 5 (C-510)


APPROVED:
OPINION COMMITTEE
W. 0. Shultz, Chairman
John Reeves
Charles Swanner
Paul Phy
Mario Obledo
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                             -2407-